DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group 1 claims 1 – 7 & 12.  Claims 8, 9 & 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made and has been treated as without traverse based on incomplete reply filed on 04/21/2021.  Applicant’s election is acknowledged. Further, the “special technical feature” is known as shown in rejection below of claim 1.  Therefore, since the technical feature is not a “special technical feature,” the restriction requirement has been satisfied and Applicant’s arguments are moot. The restriction is made FINAL.  
Claim 8 was improperly grouped with Group 1 because of a typographical error.  However, Claim 13, is withdrawn and properly grouped in Group 3 since it is a different scope.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
GB 2017/053184 Richard J. Ancimer et al. (‘Ancimer hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 
Claim status:
Claims 1 – 9, 12 & 13 are currently being examined. 
Claims 8, 9 & 13 have been withdrawn.
Claims 10, 11 have been canceled.
Claims 4, 5, 7 & 12 are objected to for allowable subject matter.

Drawings
Figure 1, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2017/053184 Richard J. Ancimer et al. (‘Ancimer hereafter).

Regarding Claim[s] 1, ‘Ancimer discloses all the claim limitations including: A method for determining at least one design parameter of a turbine for an internal combustion engine (‘Ancimer, Abst), 
the turbine including a pair of gas inlet volutes (‘Ancimer, Page 3, ln 6 – 22, inlet volutes EGR and Lambda) for transmitting exhaust gas emitted by respective groups of one of more cylinders of the engine to a chamber of the turbine which houses a turbine wheel (‘Ancimer, Page 5, ln 18 -23), 
the exhaust gas entering a first of the volutes having a different pressure waveform from a pressure waveform of the exhaust gas entering a second of the volutes (It would be inherent that two volutes having different locations, geometry and temperature differences would have different pressure waveforms, since the waveforms will be dependent on time, pressure, temperature and location), and 
the two pressure waveforms being out of phase (It would be inherent that two pressure waveforms are out of phase, since the waveforms are dependent on time, pressure, temperature and location, and at differences to the above parameters, the waveforms will not be in phase), 
the method including: 
obtaining time series data as data points indicative of the available turbine power at each gas inlet volute over an engine cycle (‘Ancimer, Page 16, ln 20 - 23); 
obtaining an isentropic power value associated with each data point (‘Ancimer, Page 17, ln 10 - 17);
obtaining a design point from the time series data and the corresponding isentropic power values (‘Ancimer, Page 17, ln 19 - 21); and 
selecting the at least one design parameter to maximize power efficiency at the design point  (‘Ancimer, Page 17, ln 10 - 21). 

Regarding Claim[s] 2, ‘Ancimer discloses all the claim limitations including: design point is obtained based on at least one of an isentropic-power weighted mean turbine expansion ratio, and an isentropic-power weighted mean scroll pressure ratio (‘Ancimer, Page 17, ln 10 - 21). 

Regarding Claim[s] 3, ‘Ancimer discloses all the claim limitations including: respective candidate design point is obtained for each volute, and the design point is obtained by selecting from the candidate design points (‘Ancimer, Page 3, ln 6 – 22, inlet volutes EGR and Lambda volute critical flow areas has a strong impact on ability to achieve desired flows, air to fuel ratios). 

Regarding Claim[s] 6, ‘Ancimer discloses all the claim limitations including: at least one design parameter for each respective volute which is chosen using the design point (‘Ancimer, Abst, Pg 1, ln 21 – 33, Page 3, ln 6 – 22). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein " design point is obtained using a sub-set of the time series data, the sub-set of the time series data being obtained by deriving a respective scroll pressure ratio for each of a number of data points of the time series data, and filtering the data points of the time series data using the respective scroll pressure ratio.”
The closest prior art is as cited above (‘Ancimer).  ‘Ancimer does not teach data points using a sub-set in a time series data.  Nor does ‘Ancimer teach scroll pressure ratio. 
The reference does not anticipate nor render obvious any combination of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 5. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "selecting the at least one design parameter includes: a first step of, for a plurality of reaction values indicative of the ratio of a critical area of the turbine housing and a critical area of the turbine wheel, generating corresponding initial parameters of the turbine based on the design point; and from the initial parameters, choosing a reaction value.”
The closest prior art is as cited above (‘Ancimer).  ‘Ancimer does not teach reaction values being in anyway associated with a critical area. The reference does not anticipate nor render obvious any combination of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 12. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726 

05/19/2021